Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 7, 9, 19 is withdrawn in view of the reference(s) to Thomsen (4522531).  Rejections based on the cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, 19 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thompsen (4522531).
Per claims 7, Thomsen et al figures 1, 6, shows a concrete slab load transfer and connection apparatus comprising: a first slab load transfer and connection apparatus, a first basket (figure 6, 13 left of joint in the middle of the figure) supporting the first plurality of load transfer dowels (23, figure 1) the first basket including: a first lower elongated member(16, left, bottom figure 6), a first upper elongated member(17, left top), a second lower elongated member(16, bottom right), and a second upper elongated member(17, bottom right); a second slab load transfer and connection apparatus (figure 6, the half at top into the page) including: a second plurality of load transfer dowels(23; see figures 1, 3 for dowels attachment along the length of the baskets ); a second basket (the basket 10 at top in figure 6) supporting the second plurality of load transfer dowels, the second basket including a third lower elongated member (16 equivalent of first basket), a third upper elongated member (17 equivalent of first basket), a fourth lower elongated member (the 16 equivalent of first basket top right), a fourth upper elongated member (17 equivalent of first basket top right), a first connection member (53, 51, 56, 57) connecting the first upper elongated member to the third upper elongated member (figure 5 shows the two connections members on the sides of the baskets), wherein the first connection member includes an elongated body and spaced first and second legs (51/53) extending from opposite ends of the elongated body (the legs extending from both the longitudinal and lateral ends of the connection members), and a second connection member connecting the second upper elongated member to the fourth upper elongated member (the other connection member).
Per claim 9, Thompsen further shows the elongated body is connected to the first upper elongated member and the third upper elongated member, the first leg (53) is connected to the first lower elongated member, and the second leg (53) is connected to the third lower elongated member (indirectly through parts 57, 56).
Per claim 19, Thompsen further shows the first connection member includes an elongated body connecting the first upper elongated member to the third lower elongated member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen et al (4522531) in view of Boxall et al.
Thomsen et al shows a method of forming a section of a roadway or floor having a first and second concrete slab longitudinal adjacent to the first concrete slab, positioning a concrete slab load transfer and connection apparatus on a sub-grade at the location of the roadway or floor, the concrete slab load transfer and connection apparatus including a load transfer dowels (23), a basket supporting load transfer dowels, aa plurality of slab connection members forming part of connected to the basket, positioning a plurality of the load transfer dowels at a first area where a first joint will be formed between the first concrete slab and the second concrete slab, pouring the concrete for the section of the roadway or floor and creating the first and second joints, the first joint is a contraction joint.
Thomsen et al does not show a single concrete slab load transfer and connection on a subgrade at the location of the roadway or floor, second joints formed between third and first concrete slab, the dowel including a wider portion and a narrower portion.
Boxall discloses first, second, third, fourth concrete slabs forming first and second joints therebetween with the dowels, the connection members, the elongated members reinforcing the joints at the joints, the dowel including a wider portion and a narrower portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Thomsen et al’s structures to show first, second, third, fourth concrete slabs forming first and second joints therebetween with the dowels, the connection members, the elongated members reinforcing the joints at the joints, , the dowel including a wider portion and a narrower portion as taught by Boxall in order to form reinforcing joints of multiple adjacent concrete slabs with tapering dowels to accommodate differential shrinkage of cast in place concrete slabs, and having the apparatus being a single piece would have been obvious to one with ordinary skill in the art as a one piece apparatus allows for quick one step laying of the apparatus in between the concrete slabs resulting in expediency of the construction. 
Thomsen et al as modified further shows second joints formed between third and first concrete slab.
Thomsen et al as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of forming a section of a roadway or floor with Thomsen et al’s modified structures.

Allowable Subject Matter
Claims 1, 4-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not provide sufficient motivation to modify Thompsen to show the first and second connection member including cylindrical rod, a first basket linkage member connecting the first end of the first connection member to the first upper elongated member such that the first end of the first connection member is adjacent to and overlaps a portion of the first upper elongated upper member, a second linkage member connecting the second end of the first connection member to the third upper elongated member such that the second end of the first connection member is adjacent to and overlaps a portion of the third upper elongated member, a third linkage member connecting the first end of the second connection member to the second upper elongated member such that the first end of the second connection member is adjacent to and overlaps a portion of the second upper elongated member, a fourth linkage member connecting the second end of the second connection member to the fourth upper elongated member such that the second end of the second connection member is adjacent to the and overlaps a portion of the fourth upper elongated member in combination with other claimed limitations.  
Response to Arguments
	Thompsen as set forth above, shows the claimed limitations of claims 7, 9, 19.  Claims 11-18 are also rejectable by the references as set forth.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/27/2022